Citation Nr: 0021550	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
loss of nerve function of the right ring finger, post 
residual injury and fracture of the right ring finger with 
open reduction with internal fixation.  

2.  Entitlement to a compensable evaluation for a scar of the 
right ring finger, status post fracture with open reduction 
with internal fixation.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
December 1988.  

This appeal arises from an April 1998, rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
loss of nerve function of the right ring finger, post 
residual injury, and fracture of the right ring finger with 
open reduction with internal fixation and awarded a 
10 percent evaluation, effective October 1997.  By that same 
decision, the RO granted service connection and assigned a 
noncompensable evaluation for a scar of the right ring 
finger, status post fracture with open reduction with 
internal fixation.  The veteran disagreed with the 
evaluations for both disabilities and the current appeal 
ensued.  


REMAND

The veteran contends that her service-connected loss of nerve 
function of the right ring finger and scar of the same finger 
are more severe than the current ratings assigned following 
the initial grant of service connection, indicate.  Thus, the 
veteran's claim of entitlement to a greater original 
evaluation is well grounded.  Bruce v. West, 11 Vet. App. 405 
(1999); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 38 
U.S.C.A. § 5107(a).  VA therefore has a duty to assist the 
veteran in obtaining evidence pertinent to her claim.  
38 U.S.C.A. § 5107(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has made a distinction between the veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran maintains that her loss of nerve function is at 
least moderate in degree and that she has pain, tenderness 
and sensitivity of her right ring finger scar.  

It is noted that the veteran underwent VA examinations in 
November 1997.  The examiner indicated that there was scar 
formation and adhesions as a result of the open reduction and 
internal fixation.  However, the examiner did not address 
whether the scar was painful and tender on objective 
observation or whether the scar specifically limited the 
function of the finger.  Additionally, the examiner discussed 
loss of muscle function related to the veteran's right ring 
finger and hand.  However, the examiner also discussed that 
there was pain and numbness of the right hand and muscle on 
the fracture site but did not discuss whether the loss of 
nerve function of the right finger was mild, moderate, or 
severe.  Based on the foregoing, the November 1997 
examinations were inadequate for rating purposes.  As such, 
the examination conducted on remand must be fully descriptive 
in order to apply to the rating schedule.  38 C.F.R. §§ 4.1, 
4.2 (1999).  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for her 
service-connected loss of nerve function 
and scar of the right ring finger 
disabilities since 1997.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from any identified treatment sources.  

2.  Thereafter, the veteran should be 
afforded an appropriate VA neurological 
examination to determine the current 
extent of disabling manifestations of the 
service-connected loss of nerve function 
and scar of the right ring finger.  The 
claims folder must be made available to 
the examiner and all indicated testing 
should be conducted.  The examiner should 
document the veteran's current complaints 
and all pertinent findings should be 
reported in detail.  The examination 
report should contain a complete account 
of all manifestations and findings 
referable to the loss of nerve function 
and scar of the right ring finger.  With 
regard to the loss of nerve function of 
the right ring finger, the RO should 
indicate whether the nerve damage is 
mild, moderate or severe.  As for the 
scar of the right ring finger, the 
examiner should indicate whether the scar 
is tender and painful upon objective 
demonstration or whether there is 
limitation of motion of the affected 
part.  All findings, opinions, and bases 
therefor should be set forth in detail.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims, to include 
consideration of the assignment of staged 
ratings for the service-connected loss of 
nerve function of the right ring finger 
and scar of the right ring finger.  The 
assignment of any staged rating should 
reflect consideration of the effective 
date regulations and an explanation of 
the reason for the effective date.  

4.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




